Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim(s) 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/23/2021.
Applicant's election with traverse of claim(s) 1-16 in the reply filed on 02/23/2021 is acknowledged.  The traversal is on the ground(s) that unclear what would it mean to "rotate the entire wing" to control the spoiler.  This is not found persuasive because the method (Group II) can be performed with another apparatus such as one without a dedicated actuator, like a common rotating shaft in the wing.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities:
Paragraph [024] discloses the spoiler fore-section as part # 106 and 108 




Claim Objections
Claim(s) 1, 10, and 14 are objected to because of the following informalities:  
In claim 1, line 5, “coupling to couple”, should read “coupled”
In claim(s) 5-7, “actuator extension”, should read “extension of the actuator”
In claim 10, line 6, “coupling coupled, should read “coupling”
In claim 10, line 9, “coupling coupled”, should read “coupled” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the 
plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

8. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: "actuator extension" in claim(s) 5-7. The claims are silent to the amount of extension and matter of relative geometry of the flap. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-13, and 16 are rejected under 35 U.S.C. 102 as being anticipated by Sakurai (US 2005/0011994 A1).
Re claim 1:
A spoiler mechanism for an aircraft, the spoiler mechanism comprising: 
a spoiler fore-section (Fig 3C – 160) including: 
a forward end (Fig 4A – 340); 
a hinge end (Fig 4A – 133b); 
a pivot (Fig 4B – 152b) coupling to couple the forward end (340) to a wing structure (123) of an aircraft and to enable rotation of the spoiler fore-section (160) relative to the wing structure (Para 37); and 
an actuator coupling (Fig 3A – at 150); 
a spoiler aft-section (Fig 3A - 331) including: 
a hinge portion pivotally coupled (Fig 4A – 133c) to the hinge end (133b) of the spoiler fore-section (160 ); and 
Fig 4C – 172d) proximate a lower side of a forward end of the spoiler aft-section; 
a reverse-motion linkage arm (Fig 4B – 162b) including: 
a first end (Fig 4B –  near 152d); 
a second end (Fig 4B – near 152c); and 
a pivot point (Fig 4B – 152d) coupled to the forward end (340) of the spoiler fore-section (160)
a first linkage (Fig 3D – 133b) to couple the first end (near 152d) of the reverse-motion linkage arm (162b) to the wing structure (123); and 
a second linkage (Fig 2C – 133c) coupled to the second end (near 152c) of the reverse-motion linkage arm (162b) and to the crank- arm (172d) on the spoiler aft-section (331), 
wherein rotation of the spoiler fore-section (160) in a first rotational direction causes rotation of the reverse-motion linkage arm (162b) about the pivot point (152d) in a second rotational direction opposite the first rotational direction (Fig 3C and 3D) and applies a force to the crank-arm (172d) of the spoiler aft-section (161) to cause rotation of the spoiler aft-section (331) in the first rotational direction about the hinge portion (Para 39).

Re claim 2:
The spoiler mechanism of claim 1, further comprising an actuator (150) coupled to the actuator coupling and to the wing structure (123), the actuator (150) configured to extend to cause upward rotation of the spoiler fore-section (160) about the pivot coupling (Fig 2F).
Re claim 6:

The spoiler mechanism of claim 1, wherein actuator (150) extension moves the spoiler fore-section (160) and the reverse-motion linkage arm (162b) relative to the wing structure (Para 40 and Para 49), where movement of the reverse-motion linkage arm (162b) relative to the wing structure (123) produces a force that is applied in a forward direction via the first linkage to the first end of the reverse-motion linkage arm (162b), which rotates the reverse-motion linkage arm and causes an Fig 4B as seen).
Re claim 7:
The spoiler mechanism of claim 1, wherein the spoiler fore-section (160) and the spoiler aft-section (331) are rotatable in the first rotational direction from a neutral position responsive to an actuator extension (Fig 2F as seen an upward direction) and are rotatable in the second rotational direction from the neutral position responsive to an actuator retraction (Fig 2D as seen a downward direction).
Re claim 8:
The spoiler mechanism of claim 7, wherein during operation of the aircraft, the rotation of the spoiler fore-section (160) and the spoiler aft-section (331) in the first rotational direction from the neutral position extends the spoiler fore-section and the spoiler aft-section into a bulk airflow to generate a downward force on the wing structure (Para 44 and Fig 2F).
Re claim 9:
The spoiler mechanism of claim 7, wherein, during operation of the aircraft, the rotation of the spoiler fore-section (160) and the spoiler aft-section (331) in the second rotational direction from the neutral position extends the spoiler fore-section and the spoiler aft-section toward a flap that is in a deployed position relative to the wing structure (Fig 3D).
Re claim 10:
An aircraft (100) comprising: a wing structure (123) coupled to a flap (130) and to a spoiler mechanism (Para 24); an actuator (150) coupled to the wing structure (Para 35, wing structure 123); the spoiler mechanism including: a spoiler fore-section (160) including: a forward end (340) including a pivot (152b) coupling coupled the wing structure (123) and enabling rotation of the 160) relative to the wing structure (Para 37); a hinge end (133b); and an actuator coupling (at 150) coupled to the actuator (150); a spoiler aft-section (331) including: a hinge portion (133c) pivotally coupled to the hinge end (133b) of the spoiler fore-section (160); and a crank-arm (172d); a reverse-motion linkage arm (162b) including: a first end (near 152d); a second end (near 152c); and a pivot point (152d) coupled to the forward end (340) of the spoiler fore-section (160); a first linkage (133b) coupled to the first end (near 152d) of the reverse-motion linkage arm (162b) and coupled to the wing structure (123); and a second linkage (170) coupled to the second end (near 152c) of the reverse-motion linkage arm (162b) and coupled to the crank-arm (172d) of the spoiler aft-section (331).
Re claim 11:
The aircraft of claim 10, wherein rotation of the spoiler fore-section (160) in a first rotational direction causes rotation of the reverse-motion linkage arm (162b) about the pivot point (152d) in a second rotational direction opposite the first rotational direction (Fig 3C and 3D) and applies a force to the crank-arm (172d) of the spoiler aft-section (331) to cause rotation of the spoiler aft-section in the first rotational direction about the hinge portion.
Re claim 12:
The aircraft of claim 10, wherein extension of the actuator (150) causes the spoiler mechanism to deploy in a braking configuration via rotation of the spoiler fore-section (160) and rotation of the spoiler aft-section (331) in a first rotational direction (Fig 2E-2F as seen is deploying upwardly).
Re claim 13:
The aircraft of claim 12, wherein, when the spoiler mechanism is deployed in the braking configuration during operation, the spoiler fore-section (160) has a first angle relative to a bulk airflow direction, the spoiler aft-section (331) has a second angle relative to the bulk airflow Fig 3D element 331 is deployed to a greater angle than 160).
Re claim 16:
The aircraft of claim 10, wherein the spoiler fore-section (160) includes a substantially flat spoiler fore-section lower surface (Fig 3D, as seen to the left of section A and under 160) and the spoiler aft-section includes a substantially flat spoiler aft-section lower surface (171b), and wherein the flap is accommodated in an angle between the substantially flat spoiler fore-section lower surface and the substantially flat spoiler aft-section lower surface when the flap and the spoiler mechanism are in a non-deployed state (Fig 3A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2005/0011994 A1).

Re claim 3:
The spoiler mechanism of claim 1, wherein, when the spoiler fore-section (160) is rotated upward to a first angle that is at least five degrees relative to a bulk airflow direction (Fig 2F), the spoiler aft-section is rotated upward to a second angle that is greater than the first angle. 
Sakurai discloses the claimed invention except that the spoiler fore-section can be rotated upward to a first angle that is at least five degrees. Sakurai teaches the spoiler aft-section that could rotate upward by about 15 degrees (Para 23). It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the spoiler fore-section of Sakurai to be able to rotate upward to an angle of at least five degrees to make the other angle close to 15 degrees, placing it above 5 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
Re claim 4:
The spoiler mechanism of claim 1, wherein the spoiler fore-section is rotatable up to a first angle of no more than 40 degrees relative to a bulk airflow direction (Para 24) and the spoiler aft-section is rotatable up to a second angle (Figure 2F) relative to the bulk airflow direction.
Sakurai discloses the claimed invention except for the spoiler aft-section is rotatable up to a second angle of at least 80 degrees relative to the bulk airflow direction. Yet Sakurai shows the spoiler aft-section that is rotatable up to a second angle fairly high relative to the bulk airflow direction (Figure 2F). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spoiler aft-section to be rotatable up to a second angle of at least 80 degrees relative to the bulk airflow direction to enable full deployment of the spoiler into the In re Aller, 105 USPQ 233.
	
Re claim 5:
The spoiler mechanism of claim 1, wherein the spoiler aft-section (331) is rotatable up to an angle (Fig 2F).
	Sakurai discloses the claimed invention except for the spoiler aft-section is rotatable up to an angle of at least 80 degrees relative to the bulk airflow direction responsive to an actuator extension of less than or equal to 3 inches. Yet Sakurai shows the spoiler aft-section that is rotatable up to a second angle fairly high relative to the bulk airflow direction (Figure 2F). And it is obvious for the actuator to extend when the spoiler-aft section is rotating on an angle. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spoiler aft-section to be rotatable up to a second angle of at least 80 degrees relative to the bulk airflow direction responsive to an actuator extension of less than or equal to 3 inches to enable full deployment of the spoiler into the airflow or into the droop configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re claim 14:
	The aircraft of claim 12, wherein, the spoiler fore-section is rotatable up to a first angle of about 30 degrees (Para 24) and the spoiler aft-section is rotatable up to a second angle relative to the bulk airflow direction (Figure 2F).
Figure 2F).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spoiler-fore section to be rotatable up to a first angle of about 40 degrees and the spoiler aft-section to be rotatable up to a second angle of at least 80 degrees relative to the bulk airflow direction to enable full deployment of the spoiler into the airflow or into the droop configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
21. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2005/0011994 A1) in further view of Beyer (US 2014/0145039 A1).
22. Re claim 15:
The aircraft of claim 11, wherein retraction (Fig 3F as seen, the actuator appears to be retracted) of the actuator (150). 
	Sakurai discloses all of the elements of the current invention as stated above except retraction of the actuator causes the spoiler mechanism to deploy in a droop configuration via rotation of the spoiler fore-section and rotation of the spoiler fore-section in the second rotational direction. 
	Beyer teaches retraction of the actuator (Fig 6B- 184) causes the spoiler mechanism to deploy in a droop configuration via rotation of the spoiler fore-section (42) and rotation of the spoiler fore-section (42) in the second rotational direction (Fig 6B and Para 56). 
Para 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOR BASHASH whose telephone number is (571)272-5367.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/NOR ALAA BASHASH/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647